—In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Leone, J.), dated May 1, 1992, which denied their application for leave to serve a late notice of claim.
Ordered that the order is affirmed, with costs.
It was not an improvident exercise of discretion to deny the plaintiffs’ application for leave to serve a late notice of claim, since they failed to set forth an acceptable excuse for the 14-month delay between the date of the accident and the date they made their application (see, Carbone v Town of Brook-haven, 176 AD2d 778; Matter of Dube v City of New York, 158 AD2d 457). In view of the transitory nature of the alleged defective condition and the fact that the accident report was insufficient to put the City on notice of the allegedly defective conditions, the prejudice to the City from the delay is self-evident (see, Lopez v New York City Hous. Auth., 193 AD2d 473; Matter of D'Andrea v City of Glen Cove Pub. Schools, 143 AD2d 747; Matter of Mallory v City of New York, 135 AD2d 636). Balletta, J. P., Miller, Hart and Krausman, JJ., concur.